Citation Nr: 1046793	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  09-44 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as the result of exposure to 
Agent Orange.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for low blood sugar.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to March 1968.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an April 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied the benefits sought on appeal.

The Board remanded the case in June 2010 so that the Veteran 
could be scheduled for a hearing to be conducted by a Veterans 
Law Judge.  He was notified by an August 2010 letter that a 
hearing had been scheduled for October 2010.  He later withdrew 
his hearing request.  See October 2010 VA Form 21-4138.  


FINDINGS OF FACT

1.  COPD was not demonstrated during the Veteran's active 
military service or until decades thereafter, and is not shown to 
have been related to service, to include as a result of exposure 
to Agent Orange.  

2.  There is no competent or credible evidence of a nexus between 
the post service diagnosis of hearing loss and service, to 
include manifestations of sensorineural hearing loss within one 
year following discharge from service.

3.  There is no competent or credible evidence of a nexus between 
the post service diagnosis of tinnitus and service.

4.  Hypertension was neither manifested in service nor to a 
compensable degree within a year of the Veteran's separation from 
active duty; and the preponderance of the evidence is against 
finding that his claimed hypertension disorder is related to 
service.

5.  Low blood sugar (hypoglycemia) is not shown to be currently 
manifested; it is not a disability or disease; and it has not 
been shown the Veteran has any disability associated with 
hypoglycemia of service origin.


CONCLUSIONS OF LAW

1.  COPD was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  Hearing loss was not incurred in active service, and a 
sensorineural hearing loss may not be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

3.  Tinnitus was not incurred in active service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2010).

4.  Hypertension was not incurred in active service, and it may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2010).

5.  A disability manifested by low blood sugar was not incurred 
in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  


Concerning the appeal of the service connection claims now being 
adjudicated by the Board, the Veteran was provided notice of 
these requirements in a letter dated in November 2008.  This 
letter met the timing requirement as it was sent before the April 
2009 rating decision.  The content of the November 2008 notice, 
which addressed the five service connection issues now on appeal, 
included enclosures "How You Can Help and How VA Can Help You," 
"What the Evidence Must Show - Service connected comp," and 
"VCAA Notice Response" which complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to the VA notice.

The November 2008 letter also included notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claims.  There is no evidence of any failure on the part of VA to 
further comply with VCAA that reasonably affects the outcome of 
this case.

Finally, the duty to assist the appellant has been satisfied in 
this case.  Service treatment records and post-service private 
and VA private records are in the claims file and were reviewed 
by both the RO and Board in connection with the appellant's 
claims.  The appellant has not informed VA of any existing 
medical records which may be helpful in the adjudication of his 
claims.  VA is not on notice of any evidence needed to decide the 
claims which have not been obtained.  

The Veteran has not had a VA examination specifically for his 
current claims seeking service connection for COPD, hypertension, 
and low blood sugar.  An examination is required when (1) there 
is evidence of a current disability, (2) evidence establishing an 
"in-service event, injury or disease," or a disease manifested 
in accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the in-
service event, and (4) insufficient evidence to decide the case.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board 
concludes an examination is not needed in this case because the 
Veteran's service treatment records are devoid of findings 
related to any of these claimed medical problems, and his post-
service medical records are absent for evidence of findings 
related to either COPD or hypertension (findings of low blood 
sugar are not on file) until many years after the Veteran's 
separation from service.  See Duenas v. Principi, 18 Vet. App. 
512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion was 
not warranted because there was no reasonable possibility that 
such an opinion could substantiate the Veteran's claim because 
there was no evidence, other than his own lay assertion, that 
"'reflect[ed] that he suffered an event, injury[,] or disease in 
service' that may be associated with [his] symptoms"); see also 
Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting 
that a veteran's conclusory generalized statement that a service 
illness caused his present medical problems was not enough to 
entitle him to a VA medical examination since all veterans could 
make such a statement, and such a theory would eliminate the 
carefully drafted statutory standards governing the provision of 
medical examinations and require VA to provide such examinations 
as a matter of course in virtually every disability case).

The first medical records on file pertaining to the Veteran's 
COPD and hypertension are dated in June 2005.  In addition, there 
is no credible evidence to support a finding that the claimed 
current disabilities may be related to the Veteran's service.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (noting 
that the Board has no obligation to obtain a medical opinion when 
there is no competent evidence that the appellant's disability or 
symptoms are associated with his service).  Accordingly, it is 
not necessary to obtain a medical examination or medical opinion 
in order to decides the COPD, hypertension, and low blood sugar 
claims in this case.  38 C.F.R. § 3.159(c)(4)(i); see Duenas, 18 
Veteran. App. at 517, citing Paralyzed Veterans of Am. V. Sec'y 
of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection with 
claim development could not aid in substantiating a claim when 
the records does not already contain evidence of an in-service 
event, injury, or disease.).  


A VA examination with associated opinions was obtained with 
regard to the claims for service connection for hearing low and 
tinnitus in March 2009.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examination and opinion obtained in this case is adequate, as it 
is predicated on a reading of the service and post-service 
medical records in the Veteran's claims file.  It considered all 
of the pertinent evidence of record, to include the Veteran's 
service and post-service records and provided a reason for the 
opinion stated, considering the Veteran's history and the records 
reviewed.  There is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159(c)(4).

The Board acknowledges that lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

Lay evidence is one type of evidence that must be considered, if 
submitted, when a Veteran seeks disability benefits, and 
competent lay evidence can be sufficient in and of itself for 
proving the existence of a chronic disease.  See Buchanan, at 
1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay evidence.  
Buchanan, 451 F.3d at 1336.

The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claims and 
did in fact participate.  Washington v. Nicholson, 21 Vet. App. 
191 (2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal


Factual Background

The Veteran sought service connection for the disorders that are 
the subject of this appeal in November 2008.  He claimed that the 
COPD was due to exposure to Agent Orange.  See VA Form 21-526.  
Records on file show that the Veteran served in Vietnam, and 
thus, as discussed below, he is presumed to have been exposed to 
Agent Orange.  

Service treatment records show that clinical evaluation at the 
time of the July 1965 pre-induction examination was normal.  The 
February 1968 service separation examination report, like in July 
1965, showed normal clinical findings.  

Audiometric results documented in the July 1965 pre-induction 
examination revealed right ear auditory thresholds in the 
frequencies 500, 1000, 2000, and 4000 Hertz (3000 Hertz was left 
blank) as, respectively, 0, 5, 5, and 5.  For the left ear, 
auditory thresholds in the same frequencies were recorded as 0, 
0, 5, and 5.  Also included on the pre-induction examination 
report are audiometric findings relating to audio testing 
accomplished in August 1965.  These findings showed right ear 
auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz as, respectively, 0, 0, 0, 0, and 0.  For the left 
ear, auditory thresholds in the same frequencies were recorded as 
5, 5, 5, 5, and 10.  

With regard to the puretone results noted above, the Board 
observes that, prior to November 1967, audiometric results were 
reported by the military in standards set forth by the American 
Standards Association (ASA).  Generally speaking, since November 
1, 1967, the military began reporting audiometric results in 
standards set by the International Standards Organization (ISO)-
American National Standards Institute (ANSI).  Thus, audiometric 
results recorded prior to November 1, 1967, are presumed to have 
been reported using ASA standards unless the evidence shows 
otherwise.  For example, sometimes there is a notation on 
examination reports or audiometric cards for testing done prior 
to November 1967 that specifically shows that ISO-ANSI standards 
were used.  In this case, there is no such notation.  Therefore, 
the results recorded in this case are presumed to reflect ASA 
standards.


Thus, in order to facilitate data comparison, the ASA standards 
have been converted as follows to ISO-ANSI standards.  For the 
July 1965 pre-induction examination right ear auditory thresholds 
in the frequencies 500, 1000, 2000, and 4000 Hertz [3000 Hertz 
was left blank] convert to, respectively, 15, 15, 15 , and 10.  
For the left ear, auditory thresholds in the same frequencies 
convert to 15, 10, 15, and 10.  For the August 1965 audiometric 
findings right ear auditory thresholds in the frequencies 500, 
1000, 2000, 3000, and 4000 Hertz convert to, respectively, 15, 
10, 10, 10, and 5.  For the left ear, auditory thresholds in the 
same frequencies convert to 20, 15, 15, 15, and 15.  

Audiometric results documented on the February 1968 separation 
examination report revealed right ear auditory thresholds in the 
frequencies 500, 1000, 2000, and 4000 Hertz (3000 Hertz was left 
blank) as, respectively, 0, 0, 0, and 0.  For the left ear, 
auditory thresholds in the same frequencies were recorded as 0, 
0, 0, and 0.  In any event, the Veteran's hearing acuity did not 
show hearing loss, as defined in 38 C.F.R. § 3.385 during his 
period of service.  The service treatment records also did not 
include any complaints of, or diagnoses pertaining to, tinnitus.

These in-service findings clearly do not demonstrate the presence 
of bilateral hearing loss, given that the threshold for normal 
hearing is from zero to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 157 (1993); see also 38 C.F.R. § 3.385.  

Post-service VA records include a June 2005 outpatient treatment 
record showing complaints of shortness of breath; bronchitis and 
COPD exacerbation were diagnosed.  Another June 2005 VA 
outpatient treatment record shows a past history of COPD and 
hypertension; the Veteran was noted to be in receipt of 
medication for his hypertension prescribed from a non-VA 
physician.  COPD and hypertension were diagnosed.  

A December 2006 VA outpatient treatment record includes diagnoses 
of COPD and hypertension.  
A January 2007 VA outpatient treatment record includes a 
diagnosis of hypertension.  An October 2007 VA outpatient 
treatment record includes a diagnosis of COPD exacerbation.  

A May 2007 VA discharge summary shows that the Veteran was 
admitted with an acute exacerbation of COPD.  The discharge 
diagnoses included acute COPD exacerbation and poorly controlled 
hypertension.  

An October 2007 VA outpatient treatment record shows that the 
Veteran complained of losing consciousness due to low blood 
sugar.  

Private medical records are also on file.  These records, showing 
treatment provided the Veteran by H.A.P., MD., are dated from 
1990 to 2007.  Pertinent to the claims on appeal, an April 2002 
treatment record includes blood test results showing normal 
glucose levels.  An April 2005 treatment record shows a notation 
to blood pressure medication (Vasotec) prescribed by a different 
physician and a diagnosis of COPD.  Treatment records dated in 
July and November 2006 show diagnoses of COPD and hypertension 
and COPD, respectively.  A February 2007 treatment record 
includes a diagnosis of COPD.  

The Veteran was afforded a VA audio examination in March 2009.  
The Veteran gave a history of hearing loss occurring over the 
past four to five years and of tinnitus for the past 10 years.  
He also informed the examiner that he had been exposed to 
acoustic trauma in the military from aircraft engines and 
incoming rocket and mortar fire.  He also reported being a truck 
driver for 40 years.  He also reported recreational hobbies which 
included occasional hunting and skeet shooting.  Audio 
examination showed bilateral hearing loss, pursuant to 38 C.F.R. 
§ 3.385.  The  diagnosis was bilateral sensorineural hearing loss 
and constant bilateral tinnitus.

The examining audiologist opined that the diagnosed bilateral 
hearing loss and tinnitus were "less likely as not" caused by 
or the result of in-service noise exposure.  The examiner, in a 
supporting rationale for her opinion, commented that the 
Veteran's July 1965 pre-induction examination report showed 
normal bilateral hearing, as did the February 1969 separation 
examination report, and that this showed that the Veteran did not 
damage his hearing while in the military.  The examiner also 
commented that the Veteran had not complained of hearing problems 
at his service discharge or for many years thereafter.  The 
examiner specifically mentioned that while the Veteran separated 
from the military some 40 years earlier, he first complained of 
hearing loss and tinnitus much more recently than that.  

Law and Regulations

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110.  That an injury or disease occurred in service 
is not enough; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as hypertension and sensorineural 
hearing loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of a hearing disability during 
service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) 
is not always fatal to a service connection claim.  See Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability and a medically sound basis for 
attributing that disability to service may serve as a basis for a 
grant of service connection for hearing loss where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post- service audiometric findings meeting 
the regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute the 
post-service findings to the injury in service (as opposed to 
intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service.  
The last date on which such a Veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 1975. 

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied:  chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
mellitus, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 
3.309(e).

COPD is not listed among the disorders set out in 38 C.F.R. § 
3.309(e), related to exposure to Agent Orange.  However, direct 
service connection can be established by showing that the disease 
or malady was incurred during or aggravated by service, a task 
which includes the burden of tracing causation to a condition or 
event during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or disprove 
the claim.  38 C.F.R. § 3.102.  The question is whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.



Analysis

COPD

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against the claim 
for service connection for the Veteran's COPD on either a direct 
or presumptive basis.  Subsequent to service, the Veteran 
initially sought service connection for COPD in November 2008.  
See VA Form 21-526.  In this case, concerning the Veteran's 
belief that he developed COPD as a result of his being exposed to 
Agent Orange while in Vietnam, the Board concludes that his own 
lay statement as to the etiology of his COPD does not constitute 
competent evidence because the etiology of COPD is too medically 
complex to be ascertained by a non-physician, such as the 
Veteran.  Barr (lay testimony is competent to establish the 
presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 
456, 462 (2007) (unlike varicose veins or a dislocated shoulder, 
rheumatic fever is not a condition capable of lay diagnosis).  

The Board also finds noteworthy that no service treatment records 
are of record concerning the presence of COPD.  Moreover, the 
Veteran is not shown to have manifested findings of COPD until 
many years after service.  The Board finds this gap in time 
significant, and, it weighs against the existence of a link 
between his current COPD and his time in service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period 
without medical complaint can be considered, along with other 
factors concerning a veteran's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in any 
chronic or persistent disability).  

The Board also observes that while a diagnosis of COPD was made 
in 2005, COPD is not among the diseases associated with exposure 
to herbicide agents listed in 38 C.F.R. § 3.309(e).  As such, 
presumptive service connection for COPD is not for consideration.  
There is also no post service continuity of complaints or 
symptoms pertaining to the Veteran's COPD.  In addition, there is 
no evidence which indicates that current COPD may be associated 
with an event, injury or disease in service including herbicide 
exposure.  For these reasons, the Board finds that a 
preponderance of the evidence is against the Veteran's claim, and 
the claim must be denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt doctrine 
is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.

Hearing Loss and Tinnitus

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against the claim 
for service connection for hearing loss and tinnitus.  The 
service treatment records are entirely negative for any findings 
of hearing loss or tinnitus.  Subsequent to service, the Veteran 
initially sought service connection for hearing loss and tinnitus 
in November 2008.  See VA Form 21-526.

A current hearing loss disability, as defined in 38 C.F.R. § 
3.385 for the purposes of service connection, was first diagnosed 
in March 2009.  The VA examiner at that time opined, after 
reviewing the Veteran's claims file and examining the Veteran, 
that it was not at least as likely as not that the Veteran's 
hearing loss was due to his military service.  In support of this 
opinion, she noted that hearing loss was not demonstrated during 
the Veteran's military service.  As noted, there is also no 
documented evidence of sensorineural hearing loss manifesting to 
a compensable degree within one year following the Veteran's 
discharge from active duty.

The VA examiner also commented in March 2009 that the Veteran had 
provided a 10-year history of tinnitus.  The examiner thus 
determined that the Veteran's tinnitus was not as least as likely 
as not due to his military service.  She seemed to base her 
opinion, at least in part, on the time of onset provided by the 
Veteran (10 years earlier) and in consideration that he separated 
from the military more than 40 years earlier.

As noted above, the first time the Veteran met the criteria for 
hearing loss disability under the provisions of 38 C.F.R. § 3.385 
was in March 2009-more than 40 years following his discharge from 
service.  That a current hearing loss disability was first 
demonstrated so many years after service weighs against the 
Veteran's claim for service connection for hearing loss.  See 
Maxson.  Additionally, the Veteran has not informed VA of any 
medical treatment pertaining to either hearing loss or tinnitus 
occurring between the time he separated from the military in 1968 
and 2009.  

The Veteran is competent to describe his experience of decreased 
hearing and ringing of the ears.  However, with regard to lay 
evidence relevant to these claims for service connection, there 
is very little.  On his application, the Veteran merely indicated 
that his hearing loss began in 1968 and that he had received no 
treatment for it.  He indicated nothing about the onset of, or 
treatment for, tinnitus.  Moreover, he made no contentions about 
these disabilities on his notice of disagreement or VA Form 9 
substantive appeal.  He submitted no other statements from 
himself or others.  The only indication that as to why he claims 
the disorders should be service-connected is evidence in the 
history he provided to the VA audiologist in March 2009.  There 
he reported having noted hearing loss over the past 4 or 5 years 
and tinnutis for the past 10 years, and he provided a history of 
noise exposure in service.  Thus, the Veteran has not 
specifically provided a history of hearing loss and tinnitus 
during his military service.  Rather, his history provided to the 
VA examiner contradicts any chronic problem during service that 
continued over the years thereafter.

Finally, and most importantly, there is no competent evidence 
that hearing loss or tinnitus was incurred in service.  In the 
March 2009 VA medical opinion, as noted, the audiologist 
determined that hearing loss and tinnitus were neither caused by 
nor the result of the Veteran's military service.  The Board 
observes that in providing these opinions to the etiology of the 
Veteran's two claimed disorders, the examiner was aware of the 
Veteran's history of in-service noise exposure.  The audiologist 
also commented on the absence of any hearing difficulties in the 
course of military service.  The Board affords this opinion great 
probative weight as it is supported by rationale and evidence 
from the service treatment records.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 180 
(1995).  Of particular note, there is no evidence contrary to 
this opinion, which was based on review of the record and the 
examination of the Veteran.  

Therefore, the Board concludes that the preponderance of the 
evidence is against the claims for service connection for hearing 
loss and tinnitus.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claims for service connection 
for hearing loss and tinnitus.  See Gilbert, at 55 (1990); 38 
U.S.C.A. § 5107(b).

Hypertension

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against the claim 
for service connection for hypertension.  The service treatment 
records are entirely negative for any clinical findings of 
hypertension.  Subsequent to service, the Veteran initially 
sought service connection for hypertension in November 2008.  See 
VA Form 21-526.

The Board notes first that presumptive service connection is not 
warranted because there is no competent evidence of compensably 
disabling hypertension within the Veteran's first year following 
separation from active duty.  38 U.S.C.A. § 1112(a); 38 C.F.R. 
§§ 3.307, 3.309(a).  Indeed, hypertension was essentially not 
mentioned in this case until June 2005, when it was noted in the 
Veteran's medical history in a VA outpatient record.  
Hypertension was first diagnosed at that time.  Thus, the 
evidence shows a considerable length of time between the 
Veteran's separation from active service in 1968 and his initial 
diagnosis of hypertension in 2005.  This length of time weighs 
against a finding that hypertension had its onset in service and 
that the Veteran had the disease for over thirty years before a 
diagnosis was made.  

With regard to lay evidence, there is none relevant to this 
claim.  However, to the extent that filing a claim for the 
disease is indicative of the Veteran's belief that his 
hypertension began in or is otherwise the result of his military 
service, the Board concludes that his own lay belief as to the 
etiology of the current hypertension disorder is not competent 
evidence because unlike, for example, varicose veins or a 
dislocated shoulder, hypertension is not a condition capable of 
lay diagnosis, much less the type of condition that can be 
causally related to an injury or disease in military service 
without medical expertise.  This is so because hypertension may 
not be diagnosed by its unique and readily identifiable features 
or capable of lay observation, but rather it is a disease that 
requires the testing of blood pressure for its diagnosis.  Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007).  Concerning this, the 
Board notes that hypertension is high arterial blood pressure.  
Dorland's Illustrated Medical Dictionary 801 (28th ed. 1994).  
Various criteria for its threshold have been suggested, ranging 
from 140 systolic (the top or first number of the blood pressure 
reading, e.g., "140"/90) and 90 diastolic (the bottom or second 
number, e.g., 140/"90") to as high as 200 systolic and 110 
diastolic.  Id.  See also 38 C.F.R. § 4.104, Diagnostic Code 
7101, Note (1) (noting that, "the term hypertension means that 
the diastolic blood pressure is predominently 90mm. or greater, 
and isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.). 

For the reasons noted above, the Board concludes that the 
preponderance of the evidence in this case is against the claim 
for service connection for hypertension.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
Veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding issue.  
That doctrine, however, is not applicable in this case because 
the preponderance of the evidence is against the Veteran's claims 
for service connection for hypertension.  See Gilbert; 38 
U.S.C.A. § 5107(b).

Low Blood Sugar

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the credible evidence on file is 
against the grant of service connection for the Veteran's claimed 
low blood sugar.  Subsequent to service, the Veteran initially 
sought service connection for low blood sugar in November 2008.  
See VA Form 21-526.

Both the in-service and post-service medical record is devoid of 
findings relating to the presence of low blood sugar.  One post-
service private medical laboratory record, dated in April 2002, 
shows normal glucose levels.

The Board also notes that hypoglycemia (low blood sugar) is a 
symptom and is not a disability in and of itself for which VA 
compensation benefits are payable.  See 38 C.F.R. § 4.119 
Diagnostic Codes 7911, Note(2), 7913; see also 61 Fed. Reg. 
20,440, 20,445 (May 7, 1996) (the term "disability" as used for 
VA purposes refers to impairment of earning capacity.)  Although 
hypoglycemia may be evidence of underlying disability or may 
cause disability, service connection may not be granted for a 
symptom.  Concerning "pain" as a diagnosis of a disability, a 
veteran's statements as to subjective symptomatology alone, such 
as complaints of pain, without medical evidence of an underlying 
impairment capable of causing the symptoms alleged, is generally 
not sufficient evidence of the existence of a current disability 
for VA service connection purposes.  Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999) (holding that pain alone, without a 
diagnosed or identifiable underlying malady or condition, does 
not in and of itself constitute a disability for which service 
connection may be granted), appeal dismissed, 259 F.3d 1356 (Fed. 
Cir. 2001).  Where medical science has been unable to determine 
with certainty an underlying cause for certain symptoms, even 
when alleged in common by numerous veterans who constitute a 
specific population of veterans rather than just by one veteran, 
specific legislation was required to enable VA to assist that 
population of veterans with respect to their claims for service 
connection.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  Evidence 
must show that the veteran currently has the disability for which 
benefits are being claimed.  In the absence of proof of present 
disability, there can be no valid claim.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).

Because the Veteran has no current disability related to low 
blood sugar, service connection must be denied.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. 
Shinseki, 557 F.3d 1362 (2009); Coburn v. Nicholson, 19 Vet. App. 
427, 431 (2006).  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  38 
U.S.C.A. § 5107(b), Gilbert.


ORDER

Entitlement to service connection for COPD is denied.

Entitlement to service connection for hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for low blood sugar is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


